UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2372


ANTHONY PARKER,

                    Plaintiff – Appellant,

             v.

BOISE CASCADE COMPANY,

                    Defendant – Appellee,

             and

JILL COLEMAN, HR Director,

                    Defendant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. David C. Norton, District Judge. (0:15-cv-02871-DCN)


Submitted: April 20, 2017                                      Decided: April 24, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Parker, Appellant Pro Se. Matthew Stanley Brown, Stephen Douglas Dellinger,
LITTLER MENDELSON PC, Charlotte, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         Anthony Parker seeks to appeal the district court’s order adopting the magistrate

judge’s report and recommendation and dismissing his complaint for failure to prosecute.

We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s order was entered on the docket on August 22, 2016. The notice

of appeal was filed on December 1, 2016. Because Parker failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                               3